In an action to declare certain property rights, inter alia, with respect to easements and rights-of-way to its premises, and to permanently enjoin the defendants *712from interfering with the plaintiff’s quiet enjoyment of its property, the plaintiff appeals from a judgment of the Supreme Court, Suffolk County (Di Noto, J.), entered August 21, 1987, which, inter alia, declared that (1) the defendants are not precluded from constructing and then dedicating a permanent town-approved roadway to the Town of Southampton; and (2) upon completion, approval, and dedication of the roadway, the plaintiff’s easement in perpetuity would cease and no longer exist.